Title: To Thomas Jefferson from William Macarty, 15 May 1786
From: Macarty, William
To: Jefferson, Thomas



NA
NA

L’Orient, 15 May 1786. Encloses a receipt, dated 28 Apr. 1786, for duties on oil, amounting to 44₶4.11, which the farmers-general have  obliged him to pay, “notwithstanding the Treaty with the Hans Towns… fixes the duty they are to pay at Seulement 7₶10 ⅌ Hhd. weighing 520 ℔.” (which, in this case, amounts to 11₶19.5); asks TJ to intercede to have American merchants put on the same footing with others. Has a large quantity of tobacco that he has refused to sell at the low price the farmers-general offer, hoping that the government would interfere and oblige the farmers to give the price contracted. His situation is distressing and he will be obliged to sell at a heavy loss, if something is not done; asks TJ to use his influence. Has “a great deal of money in this Business, and… several Ships Employ’d in it” which will ruin him unless something is done in favor of the trade.
